 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     DEBORAH ANNE FREDERICKS,
11                                                           Case No.: 2:19-cv-00778-JAD-NJK
             Plaintiff(s),
12                                                                          Order
     v.
13                                                                     [Docket No. 17]
     TRAVELERS CASUALTY INSURANCE
14   COMPANY OF AMERICA,
15           Defendant(s).
16         Pending before the Court is a stipulation to stay discovery pending mediation, filed on
17 December 4, 2019. Docket No. 17. The stipulation is premised on the desire to avoid discovery
18 costs in the event the parties can reach a settlement at that mediation. See id. at 3. The discovery
19 cutoff expires tomorrow, December 6, 2019. Docket No. 16. A meaningful showing of the
20 discovery remaining is absent from the stipulation. Docket No. 17 at 2.1 It is not in furtherance
21 of the goals of Rule 1 of the Federal Rules of Civil Procedure to stay discovery at this late juncture
22 when little (if any) discovery remains. See, e.g., Bank of N.Y. Mellon v. Pomeroy, 2017 U.S. Dist.
23 Lexis 179903, at *1 (D. Nev. Oct. 31, 2017).
24
          1
            The stipulation references “the need to invest resources in form [sic] of experts.” Id. The
25 expert disclosure deadlines have already expired. The stipulation also references without
   elaboration “other additional necessary discovery.” Id. Given that the stipulation was filed two
26 days before the discovery cutoff, it is unclear what this additional discovery is. The stipulation
   elsewhere references a deposition scheduled for December 9, 2019, see id., which is presumably
27 a mistake given that date is after the discovery cutoff. See Fed. R. Civ. P. 29(b) (parties cannot
   extend the discovery cutoff without court approval). At any rate, the parties have not sufficiently
28 explained why the cost of conducting a single deposition justifies a stay at this late stage.

                                                     1
 1         While the Court declines to stay discovery, it will provide relief with respect to the
 2 dispositive motion deadline. That deadline will be extended 60 days to accommodate the
 3 mediation process.
 4         Accordingly, the stipulation to stay discovery is DENIED. However, the deadline to file
 5 dispositive motions is EXTENDED to March 3, 2020 and the deadline to file a joint proposed
 6 pretrial order is EXTENDED to April 2, 2020.2 A joint status report regarding the mediation must
 7 be filed by January 30, 2020.
 8         IT IS SO ORDERED.
 9         Dated: December 5, 2019
10                                                                ______________________________
                                                                  Nancy J. Koppe
11                                                                United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
           2
               This deadline is suspended in the event dispositive motions are filed. See Local Rule 26-
28 1(b)(5).

                                                      2
